DETAILED ACTION
Claim Objections
Claims 1 and 16 are objected to because they include a square before “a left wing”.  The squares should be removed. 
Claim 4 is objected to because “silicon” should be “silicone”.
Election/Restrictions
It is noted that claims 6, 8-10 and 20 are withdrawn as being directed to a non-elected invention (see applicant’s Response to Election, filed 11/08/2021).  It is also noted that all of the claims in applicant’s claim listing should have a status identifier (i.e. Amended, Original, Previously Amended, Withdrawn, etc.)
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how the hollow volume would lower the center of gravity.  Further, the limitation "the center of gravity” does not have antecedent basis.  If this clause is kept, it should read “a center of gravity of the bladder”.
Regarding claim 13, it is unclear whether the fluid flow sensor in fact includes a wired or wireless connectivity to a computing device because of use of the word “can”.  This should read “the fluid flow sensor includes a wired or wireless connectivity”.
Claims 2-5, 7, 11-12 and 14-15 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION BASED ON LILLIE
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 2008/0217367 to Lillie in view of US Published Application 2008/0179356 to Edy.
Regarding claim 1, Lillie discloses a liquid bladder comprising: a left wing and a right wing (see Annotated Fig. 7 below), wherein the left wing joins the right wing to create a substantially hollow volume for storing liquids (Fig. 7), wherein the hollow volume lowers the center of gravity (the center of gravity is lower than it otherwise would be without the lower portion of the hollow volume); additional arms are attached to a lower portion of the wings to create additional volume (see Annotated Fig. 7 below); the wings and the arms meet a distal end to create a funnel for dispensing the liquids (see Annotated Fig. 7 below; see how the bottom of the bladder (30’) is funneled to the middle); and a drinking pipe (50).  Lillie fails to disclose the drinking pipe being at the funnel.  However, Edy discloses a wearable hydration device (Fig. 2) including a funneled portion (middle lower portion in Fig. 2) attached to a drinking pipe (100).  It would have been obvious to one of ordinary skill to have made a more exaggerated funnel and attached the drinking pipe to the funneled portion because it would ensure that all of the liquid would be easily accessible to the user through the drinking pipe.  In the combination, the liquids are accessible at the upper end of the wings as claimed (the tube is capable of routing over the upper end of the wings as claimed – see Lillie para. 0020).  

    PNG
    media_image1.png
    591
    685
    media_image1.png
    Greyscale

					Lillie Annotated Fig. 7
	Regarding claim 5, the combination from claim 1 discloses wherein the drinking pipe can be fixed or removably attached from the center of the funnel (the drinking pipe is either permanently or removably secured in the combination (it appears to be permanently secured – see Lillie 54), either of which would satisfy the claim language).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie and Edy, further in view of US Patent 9,585,462 to Engdahl.
	Regarding claim 2, Lillie discloses wherein receptacles (see d-rings for attaching straps 66) are provided for attaching one or more shoulder straps along the upper distal ends of each of the left and right wings.  Lillie fails to disclose the shoulder straps attached to the arms.  However, Engdahl discloses a backpack including shoulder and waist straps that are attached at the front of the user (Fig. 1).  It would have been obvious to one of ordinary skill to have connected the front ends of the shoulder straps and the arms in front of the user because doing so only involves a simple substitution of one known, equivalent carry strap configuration for another to obtain predictable results.  
	Regarding claim 3, the combination from claim 2 discloses wherein the shoulder straps can connect to create an "X" shape across a user's chest (Engdahl Fig. 1).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie and Edy, further in view of US Published Application 2015/0053718 to Lyon.
Regarding claim 4, the combination from claim 1 fails to disclose the claimed material.  However, Lyon discloses a hydration backpack in which the bladder is comprised of silicone (para. 0103).  It would have been obvious to one of ordinary skill to have made the bladder from silicone because doing so only involves choosing from a finite number of predictable materials to use in a hydration backpack.
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie and Edy, further in view of US Patent 7,490,740 to Robins.
Regarding claim 7, the combination from claim 1 discloses wherein the drinking pipe can be fixed or removably attached to the funnel (the drinking pipe is either permanently or removably secured (it appears to be permanent – see Lillie 54), either of which would satisfy the claim language).  The combination fails to disclose the claimed routing.  However, Robins discloses a hydration backpack (Fig. 2) in which the drinking pipe is laid across the rear facing surface of the bladder to an upper distal end of the left or right wings of the bladder using a hook and fastener, hoop channels, or other attachment means (Robins uses the material sleeve (22) and clip (186) to hold the drinking pipe in place).  It would have been obvious to one of ordinary skill to have used the outer material and a clip to route the drinking pipe as disclosed in Robins because it would keep the drinking pipe secure, in place and protected from snagging on objects.
Regarding claim 16, Lillie discloses a liquid bladder comprising: a left wing and a right wing (see Annotated Fig. 7 above), wherein the left wing joins the right wing to create a substantially hollow volume for storing liquids (Fig. 7); additional arms are attached to a lower portion of the wings to create additional volume (see Annotated Fig. 7 above); the wings and the arms meet a distal end to create a funnel for dispensing the liquids (see Annotated Fig. 7 above; see how the bottom of the bladder (30’) is funneled to the middle); and a drinking pipe (50).  Lillie fails to disclose the drinking pipe being at the funnel.  However, Edy discloses a wearable hydration device (Fig. 2) including a funneled portion (middle lower portion in Fig. 2) attached to a drinking pipe (100).  It would have been obvious to one of ordinary skill to have made a more exaggerated funnel and attached the drinking pipe to the funneled portion because it would ensure that all of the liquid would be easily accessible to the user through the drinking pipe.  In the combination, the liquids are accessible at the upper end of the wings as claimed (the tube is capable of routing over the upper end of the wings as claimed – see Lillie para. 0020).  The combination fails to disclose an outlet pipe and a drinking pipe attached to the outlet pipe.  However, Robins discloses a hydration backpack including an outlet pipe (see pipe portion of 130 – Fig. 4) and a drinking pipe (150) attached to the outlet pipe.  It would have been obvious to one of ordinary skill to have included an outlet pipe and drinking pipe in the combination because it would allow for easy cleaning and replacement of the drinking pipe as desired.  Further, the connection only requires a simple substitution of one known, equivalent pipe connection for another to obtain predictable results.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie and Edy, further in view of US Patent 5,947,378 to Rebotier.
Regarding claim 11, the combination from claim 1 fails to disclose a freezable component as claimed.  However, Rebotier discloses a drinking pipe including a freezable component (74 – Fig. 4a; Col. 6, lines 21-26) positioned inline to the center of the drinking pipe to chill liquids that flow around it.  It would have been obvious to one of ordinary skill to have included a freezable component in the drinking tube in the combination to allow for cooling or heating the liquid flow, as taught by Rebotier (see abstract, for example).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie and Edy, further in view of US Patent 8,357,020 to Hansbro.
Regarding claim 12, the combination from claim 1 fails to disclose water filtration.  However, Hansbro discloses a wearable hydration pack including a water filtration component (224) that is placed in-line with the liquid flow of the drinking pipe (18; Col. 4, lines 28-33), thereby allowing a user access to filtered liquids.  It would have been obvious to one of ordinary skill to have included a filter in the drinking pipe in the combination to provide clean water to the user, as taught by Hansbro (see abstract).   
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie and Edy, further in view of US Patent 10,188,230 to Hambrock.
Regarding claim 13, the combination from claim 1 fails to disclose a flow sensor as claimed.  However, Hambrock discloses a hydration device including a fluid flow sensor (Fig. 5C) placed in-line with the fluid flow of the drinking pipe (the flow passes through 520); and wherein the fluid flow sensor can include a wired or wireless connectivity to a computing device such a mobile phone, tablet, or computer to track a user's liquid consumption (Bluetooth – Col. 18, lines 19-24).  It would have been obvious to one of ordinary skill to have included a fluid flow sensor in line with the drinking pipe because it would allow the user to monitor their fluid intake, as taught by Hambrock (Col. 3, lines 51-53).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie and Edy, further in view of US Published Application 2013/0277991 to Wu, Iphonefaq.org and Phonearena.com.
Regarding claim 14, the combination from claim 1 fails to disclose speakers and microphones.  However, Wu discloses that it is known to attach a cell phone to a shoulder strap using a holder (Figs. 1, 5).  It would have been obvious to one of ordinary skill to have used Wu’s holder to hold a cell phone on the shoulder strap in the combination because it would allow the user to store the phone while keeping it in an accessible place.  The combination would appear to disclose multiple speakers (one for using the phone next to the user’s head and one when using the phone on “speaker” setting) and multiple microphones (one for using the phone next to the user’s head and one when using the phone on “speaker” setting) on the shoulder strap.  However, to the extent there is any doubt, Iphonefaq discloses that it is known to use multiple speakers and Phonearena.com discloses that it is known to use multiple microphones on a phone.  It would have been obvious to one of ordinary skill to have included multiple speakers and microphones because it would improve the sound emitted from and transmitted to the phone.  The combination discloses wired or wireless speakers and microphones placed on the shoulder straps of the bladder to enable a user to listen to audio or take a phone call while using the liquid bladder (the phone is attached to the shoulder strap, has multiple speakers and microphones, and allows for listening to audio or taking a phone call as claimed).  It is noted that It would have also been obvious to one of ordinary skill to have held a cell phone on each strap as desired because doing so only involves a mere duplication of known elements having only predictable results.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Further, the modification would allow the user to hold a personal cell phone on one strap and a work cell phone on the other strap as needed.
Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lillie Edy and Robins, further in view of Engdahl.
	Regarding claim 17, Lillie discloses wherein receptacles (Fig. 1 - see loop portions of straps 66 that secure to the d-rings) are provided for attaching one or more shoulder straps along the upper distal ends of each of the left and right wings.  Lillie fails to disclose the shoulder straps attached to the arms.  However, Engdahl discloses a backpack including shoulder and waist straps that are attached at the front of the user to create hoops for placing the shoulder straps over the left and right shoulders of a user (Fig. 1).  It would have been obvious to one of ordinary skill to have connected the front ends of the shoulder straps and the arms in front of the user because doing so only involves a simple substitution of one known, equivalent carry strap configuration for another to obtain predictable results.  
Regarding claim 19, the combination from claim 17 discloses wherein the shoulder straps can connect to create an "X" shape across a user's chest (Engdahl Fig. 1).

REJECTION BASED ON MCCOOK
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,282,557 to McCook in view of Lillie and Edy.
Regarding claim 1, McCook discloses a liquid bladder (24) and a drinking pipe (78).  McCook fails to disclose the specific details of the bladder.  However, Lillie discloses a hydration backpack including a bladder comprising: a left wing and a right wing (see Annotated Fig. 7 above), wherein the left wing joins the right wing to create a substantially hollow volume for storing liquids (Fig. 7), wherein the hollow volume lowers the center of gravity (the center of gravity is lower than it otherwise would be without the lower portion of the hollow volume); additional arms are attached to a lower portion of the wings to create additional volume (see Annotated Fig. 7 above); the wings and the arms meet a distal end to create a funnel for dispensing the liquids (see Annotated Fig. 7 above; see how the bottom of the bladder (30’) is funneled to the middle); and a drinking pipe (50).  It would have been obvious to one of ordinary skill to have used Lillie’s bladder shape in McCook because doing so only involves a simple substitution of one known, equivalent hydration bladder shape for another to obtain predictable results.  Further, using Lillie’s shape would allow for carrying more liquid.  It is not clear from the combination that the drinking pipe is at the funnel.  However, Edy discloses a wearable hydration device (Fig. 2) including a funneled portion (middle lower portion in Fig. 2) attached to a drinking pipe (100).  It would have been obvious to one of ordinary skill to have made a more exaggerated funnel and attached the drinking pipe to the funneled portion because it would ensure that all of the liquid would be easily accessible to the user through the drinking pipe.  In the combination, the liquids are accessible at the upper end of the wings as claimed (the tube is capable of routing over the upper end of the wings as claimed – see Lillie para. 0020).  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCook, Lillie and Edy, further in view of US Patent 6,685,072 to Ho.
Regarding claim 15, the combination from claim 1 fails to disclose airflow protrusions.  However, Ho discloses a backpack that includes a series of spaced-apart bumps or other protrusions (12) that protrude out from a flat surface of the backpack, thereby allowing airflow between the surface of the backpack and a user's body.  It would have been obvious to one of ordinary skill to have included protrusions on the user-side of the bladder because it would permit air ventilation as taught by Ho (see abstract).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCook, Lillie and Edy, further in view of Robins.
Regarding claim 16, McCook discloses a liquid bladder (24) and a drinking pipe (78).  McCook fails to disclose the specific details of the bladder.  However, Lillie discloses a hydration backpack including a bladder comprising:  a left wing and a right wing (see Annotated Fig. 7 above), wherein the left wing joins the right wing to create a substantially hollow volume for storing liquids (Fig. 7); additional arms are attached to a lower portion of the wings to create additional volume (see Annotated Fig. 7 above); the wings and the arms meet a distal end to create a funnel for dispensing the liquids (see Annotated Fig. 7 above; see how the bottom of the bladder (30’) is funneled to the middle); and a drinking pipe (50).  It would have been obvious to one of ordinary skill to have used Lillie’s bladder shape in McCook because doing so only involves a simple substitution of one known, equivalent hydration bladder shape for another to obtain predictable results.  Further, using Lillie’s shape would allow for carrying more liquid.  The combination fails to disclose the drinking pipe being at the funnel.  However, Edy discloses a wearable hydration device (Fig. 2) including a funneled portion (middle lower portion in Fig. 2) attached to a drinking pipe (100).  It would have been obvious to one of ordinary skill to have made a more exaggerated funnel and attached the drinking pipe to the funneled portion because it would ensure that all of the liquid would be easily accessible to the user through the drinking pipe.  In the combination, the liquids are accessible at the upper end of the wings as claimed (the tube is capable of routing over the upper end of the wings as claimed – see Lillie para. 0020).  The combination fails to disclose an outlet pipe and a drinking pipe attached to the outlet pipe.  However, Robins discloses a hydration backpack including an outlet pipe (see pipe portion of 130) and a drinking pipe (150) attached to the outlet pipe.  It would have been obvious to one of ordinary skill to have included an outlet pipe and drinking pipe in the combination because it would allow for easy cleaning and replacement of the drinking pipe as desired.  Further, the combination only involves a simple substitution of one known, equivalent pipe connection configuration for another to obtain predictable results.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCook, Lillie Edy and Robins, further in view of Engdahl.
	Regarding claim 17, the combination from claim 16 discloses wherein receptacles (60, 62 - McCook) are provided for attaching one or more shoulder straps along the upper distal ends of each of the left and right wings.  The combination fails to disclose the shoulder straps attached to the arms.  However, Engdahl discloses a backpack including shoulder and waist straps that are attached at the front of the user to create hoops for placing the shoulder straps over the left and right shoulders of a user (Fig. 1).  It would have been obvious to one of ordinary skill to have connected the front ends of the shoulder straps and the arms in front of the user because doing so only involves a simple substitution of one known, equivalent carry strap configuration for another to obtain predictable results.  
	Regarding claim 18, the combination from claim 17 discloses wherein the receptacles can be fixedly or removably attached to the distal ends of the left and right wings (the receptacles (60, 62 – McCook) are fixedly attached to the left and right wings (McCook Fig. 5)).
	Regarding claim 19, the combination from claim 17 discloses wherein the shoulder straps can connect to create an "X" shape across a user's chest (Engdahl Fig. 1).
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.  
As to applicant’s argument that Lillie fails to disclose left/right wings and arms (page 7), see Annotated Fig. 7 above, which illustrates where the wings and arms are in Lillie.  Although Lillie does not call these features “wings” and “arms”, a broadest reasonable interpretation of the claim language would read on these elements in Lillie.
As to applicant’s argument that Lillie fails to disclose a funnel (page 8), see Fig. 7 in Lillie, which shows at least a slight funneling toward the middle of the bladder and Edy, which shows a more exaggerated funneling in Fig. 2.  
As to applicant’s argument that Edy fails to disclose a funnel (page 8), Edy’s Fig. 2 clearly shows the bottom of the bladder funneling to the center where the outlet port (110) is located (see also para. 0062).
As to applicant’s argument that the straps in Engdahl do not directly connect to the liquid bladder (page 9), the claim does not recite a direct connection, and therefore a broadest reasonable interpretation of the claim language would allow for an indirect connection (via the pouch holding the bladder) as described in the rejection.  Engdahl’s straps (13/14) connect to a region of the backpack (see Fig. 3) that would be at the location of the arms in the combination.
As to applicant’s argument that Engdahl fails to disclose an X shape (page 9), Engdahl Fig. 1 shows the shoulder straps forming an X shape, which would be located across a user’s chest.
As to applicant’s argument that the prior art fails to disclose the claimed receptacles (page 10), Lillie discloses receptacles (d-rings attached to straps 66 – Fig. 1), which are connected to the bladder.  This is similar to applicant’s configuration, in which the receptacles are disclosed as buckles attached to the bladder (see applicant’s para. 0008).
As to applicant’s argument that Lyon fails to disclose anti-molding materials (page 10), the claim is interpreted to require any of the following three materials: (a) silicone, (b) plastic or (c) a blend of silicon and plastic and anti-molding material.  Because Lyon discloses one of the options (silicone), the claim is satisfied. 
As to applicant’s argument that Robins fails to disclose the drinking pipe laid across the rear facing surface of the bladder (page 11), no direct contact is claimed between the drinking pipe and the bladder.  Therefore, the drinking pipe having one or more layers of material between it and the bladder would still satisfy the claim.  It is also noted that applicant has claimed the bladder to include more than just the reservoir for liquid (drinking pipe (claim 1), receptacles (buckles) (claim 2), hook/loop or other attachment means (claim 7); shoulder straps and wireless speakers (claim 14)).  Therefore, an alternate interpretation of the bladder as including the bag carrying the bladder would be within the broadest reasonable interpretation of the claim language.
As to applicant’s argument that Robins fails to disclose an outlet pipe and drinking pipe (page 11), see Fig. 4 in Robins, which discloses an outlet pipe (pipe portion of 130) and a drinking pipe (150) attached to the outlet pipe.  As noted in the rejection, the funneled portion at the outlet of the reservoir would be attached to the outlet pipe.  
As to applicant’s argument that Hambrock fails to disclose a fluid flow sensor (page 13), Hambrock Fig. 5C discloses a flow sensor placed in-line with the fluid flow of the drinking pipe as claimed (the flow passes through 520 – Fig. 5C).  In the combination, the fluid flow sensor is incorporated into the Lillie/Edy combination at a location where it is able to sense the flow of liquid (i.e. at the outlet to the reservoir, in the outlet tube, in the drinking tube, or at the outlet to the drinking tube).  Hambrock’s lid is not used in the combination.
As to applicant’s argument that the prior art fails to disclose speakers/microphones on shoulder straps of a bladder (page 13), this argument appears to expect that a single reference should disclose each and every claim element.  However, the rejection is a Section 103 rejection, which combines prior art references to satisfy the claim language.  Lillie and Edy disclose a bladder with shoulder straps, and Wu, Iphonefaq and Phonearena are used to disclose speakers/microphones on shoulder straps.  
As to applicant’s argument with regard to claims 17 and 19 (page 14), see the response to the argument in paragraphs 23-25 above.
As to applicant’s argument that Robins was not discussed in the claim 17 and 19 rejection (page 15), Robins was used to reject independent claim 16 (from which claims 17 and 19 depend).  Therefore, Robins is listed in the references for the claim 17 and 19 rejection, but is discussed in the claim 16 rejection.
As to applicant’s argument that the prior art does not disclose the drinking pipe laid across the rear surface of the bladder (page 15), see the response to this argument above in paragraph 28.
As to applicant’s argument that Lillie and Edy fail to disclose a bladder with wings, arms and a funnel (page 16), see the response to this argument above in paragraphs 21-23.
As to applicant’s argument that Ho fails to disclose a bladder with airflow protrusions (page 16), the rejection is made under Section 103, which applies Ho’s teaching of airflow protrusions on the surface of a back carrier to the bladder of McCook/Lillie/Edy.
As to applicant’s argument that Robins fails to disclose an outlet pipe and drinking pipe (page 17), see the response to this argument above in paragraph 29.
As to applicant’s argument that McCook fails to disclose the drinking pipe integrated into the bladder seams (page 17), the claims reciting this feature are withdrawn as being directed to a non-elected invention.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734